Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.

Examiner’s Note
Applicant is advised that should claims 23, 29, and 36 be found allowable, claims 26, 33, and 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (respectively). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Status of Claims
This Office Action is in response to the RCE filed.
The amendments filed have been accepted and are hereby entered.
Claims 21 and 23 have been amended.
Claims 13-19 have been canceled.
Claims 24-21 have been added.
Claims 21 and 23-41 are pending and have been examined.
This action is Non-Final.

Response to Amendment
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 21 and 23-41 have been fully considered and are deemed persuasive; however, they are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 23-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, 21 and 23-41 are determined to be directed to an abstract idea. The Examiner has identified system claim 35 as the claim that represents the claimed invention for analysis and is analogous to method claim 28 and non-transitory computer readable storage medium of claim 21 (i.e., same rationale of claim 35 (below), is similarly applied to claims 21 and 28 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system, method, or product of manufacture, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 21 and 23-41 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold or bracketed are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A system [comprising]: 
one or more processors programmed [with] computer program instructions that, when executed [by] the one or more processors, cause operations comprising: 

[generating] a settlement wallet [that] store […] or manage […] one or more cryptographic keys that control […] a transfer of a cryptographic currency held by a custodial entity; 

[linking] the settlement wallet [to] an exchange wallet [associated with an exchange wallet user], [where] the exchange wallet store […] or manage […] one or more other cryptographic keys that controls the transfer of other cryptographic currency, where the one or more other cryptographic keys are used to buy or sell a cryptocurrency futures contract; 

storing, [on] a data storage separate from a blockchain, transaction information associated with a physical delivery of an expiring cryptocurrency futures contract between a merchant and the exchange wallet user, 

the transaction information indicating transfer of ownership of the cryptographic currency; 

and with respect to the physical delivery of the expiring cryptocurrency futures contract, submitting first and second blockchain transactions to the blockchain such that the first and second blockchain transaction are added to the blockchain, the first blockchain transaction being between the custodial entity and the merchant, the second blockchain transaction being between the custodial entity and the exchange wallet user, where the submitting of the first and second blockchain transactions comprises: grouping the physical delivery and other physical deliveries of other expiring cryptocurrency futures; and generating, for transmission [to] the blockchain, based on the grouping, the first blockchain transaction between the custodial entity and the merchant and the second blockchain transaction between the custodial entity and the exchange wallet user, -6-where the first blockchain transaction is based on multiple first physical deliveries associated with the merchant, the multiple first physical deliveries comprising the physical delivery, and where the second blockchain transaction is based on multiple second physical deliveries associated with the exchange wallet user, the multiple second physical deliveries comprising the physical delivery.  

Under broadest reasonable interpretation, these are commercial interactions / agreements, including exchanging/trading assets such as cryptocurrency futures contracts.  Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply generic computer hardware / software at a high degree of generality, including the following generic additional elements: system (including processor, associated computer program, and memory/non-transitory computer readable storage medium), database / data storage, and blockchain (including the settlement / exchange wallets, and cryptographic keys),  (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Furthermore, the generic state channel (including steps of “generating a state channel through a transaction that locks a shared state on a blockchain where digitally signed transactions that transfer ownership of the cryptographic currency and that would be validated by the blockchain but are not submitted to the blockchain”, of which merely describe how generic state channels function), amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent);(MPEP 2106.05(f)). Additionally, the submitting / transmitting of blockchain by the system is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply generic computer hardware / software at a high degree of generality, including the following generic additional elements: system (including processor, associated computer program, and memory/non-transitory computer readable storage medium), database / data storage, and blockchain, and state channel,  (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). For the step of  submitting / transmitting of blockchain by the system that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the claimed data transmission is performed by anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea, or amount to significantly more. 

Specifically, with respect to dependent claims 23, 26, 29, 33, 36, and 40, they do not recite any further additional elements outside of the abstract idea, and do not indicate that the additional elements are successfully integrated / amounting to significantly more, either alone or in combination. For these reasons the dependent claims are also not patent eligible.

With respect to dependent claims 24, 41, and 38, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, and the claim merely utilizes a generic depository (See MPEP 2106.05(f)) at a high degree of generality (e.g., for storage), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, in view of the claims failing to establish that the aforementioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claims 24, 41, and 38 are not patent eligible subject matter.

With respect to dependent claims 25, 32, and 39, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, and the claim merely utilizes a generic Bitcoin blockchain (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, in view of the claim failing to establish that the aforementioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claim s 25, 32, and 39 are not patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20170103390-A1 to Wilson (hereinafter, “Wilson ‘390”) in further view of Non-Patent Literature, “The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments” to Thaddeus Dryja and Joseph Poon (hereinafter, “Dryja”), in further view of United States Application Publication No.  US-20170230189-A1 to Toll (hereinafter, “Toll”), in further view of United States Application Publication No.  US-20180276626-A1 (“Laiben”).
 
With respect to claim 21, DAH discloses: A non-transitory machine-readable medium storing machine- executable instructions (Claim 15 of Wilson ‘390) that, when executed by one or more processors (claim 15 of Wilson ‘390), cause operations comprising: 

generating a settlement wallet that stores or manages one or more cryptographic keys (storing cryptographic keys in a crypto-currency wallet (settlement wallet; claim 21 of Wilson ‘390)) that controls a transfer of a cryptographic currency (where keys allow transfer of ownership of digital assets (cryptographic currency - ¶37 of Wilson ‘390)) held by a custodial entity;1 (¶68 of Wilson ‘390 discloses the private keys (cryptographic keys) belong to user wallets, and that multi-signature wallets require ratification by approval of a digital asset intermediary platform server (i.e., custodial entity’s private key))

linking the settlement wallet to an exchange wallet associated with an exchange wallet user (transferring (linking) digital assets from the multi-signature settlement wallet 416 to the user wallet 414 (an exchange wallet); para ¶¶76-77, 94), 

where the exchange wallet stores or manages one or more other cryptographic keys that controls the transfer of other cryptographic currency, (where only the user of wallet 414 has control of the private keys (the cryptographic keys that controls the transfer of other cryptographic currency dynamically); ¶76),

where the one or more other cryptographic keys are used to buy or sell a cryptocurrency futures contract; (the seller has control of a private key (key used to sell) to generate a transaction that will become valid in the future (a cryptocurrency futures contract));(¶¶94, 96-97 in view of ¶¶59-60);

[generating, for] an expiring cryptocurrency futures contract between a [user] and the exchange wallet user, (if the firm state is matched rather than expired, settlement can occur (executing a physical delivery on the expiring cryptocurrency futures contract); ¶107 in further view of ¶¶59-60);(Examiner understands physical delivery in this context is dictating that the underlying asset (e.g., cryptocurrency) is delivered/sent per futures contract terms)

[generating for an expiring cryptocurrency futures contract between a [user] and the exchange wallet user,] a state channel through a transaction that locks a shared state on a blockchain, (using a Time lock (state channel) transaction that becomes valid in the network after a predetermined time in the future, to allow sharing of assets with specific individual limits by private key signature (generating a state channel through a transaction that locks a shared state), where the transaction is broadcast directly to the blockchain; ¶97 in view of  ¶¶67, 76-77);(Examiner notes it is implicitly understood in view of ¶¶67, 76-77, that the time lock transaction of ¶97 realizes a state channel per being a transaction that locks a shared state on a blockchain network, and per ¶97 also stating details of the transaction aren’t added to the blockchain until later, but are rather stored locally (¶97) for eventual inclusion onto the blockchain (¶97)) where a physical delivery of the expiring cryptocurrency futures contract occurs through one or more digitally signed transactions (details of such transactions (e.g., physical delivery) can be pre-signed (a digitally signed transaction) and stored locally by the user; ¶97)  that transfer ownership of the cryptographic currency and that would be validated by the blockchain (after an appropriate number of confirmations in the blockchain (would be validated by the blockchain network), the application contains an active balance of digital assets for the seller (transfer ownership of the cryptographic currency); (¶98)  but are not submitted to the blockchain; (Since it is a Time lock transaction, it does not become valid until a predetermined time in the future (i.e., not submitted to blockchain network), and only after the predetermined time such details will be added to a block; ¶97).

While the Examiner maintains that Wilson ‘390 discloses generating, for an expiring cryptocurrency futures contract between a [user] and the exchange wallet user, a state channel through a transaction that locks a shared state on a blockchain, where a physical delivery occurs through one or more digitally signed transactions that transfer ownership of the cryptographic currency that would be validated by the blockchain but are not submitted to blockchain, as mapped above, Examiner understands a narrower interpretation of Wilson ‘390’s disclosure may disagree, since ¶¶76-77, 97 don’t specifically recite this locally stored information as constituting a “state channel”. (Examiner respectfully asserts any mechanism that allows off-chain records to be maintained and eventually added to the blockchain constitutes a state channel, as is understood to occur in Wilson ‘390). 

Examiner, for sake of clarity of record, notes they interpret the aforementioned limitations as including a state channel realized via an initial transaction on a blockchain (per, “on a blockchain network”,) where associated transactions maintain locked states, where the eventual settlement (physical delivery of cryptocurrency) is affected via digitally signed transactions that previously occurred off-chain (i.e., on transaction/state channels).

Arguendo, Dryja discloses: generating a state channel (payment / micropayment / bidirectional channel / lightning network §4, “Hashed Time lock Contract”, ¶1, page 30) through a transaction (funding transaction, §3.1.1, “Creating an Unsigned Funding Transaction”, page 7 of Dryja. See also §3.1.3, ¶2, page 9, “Since the Funding Transaction has already entered into the blockchain”)

[generating a state channel through a transaction] that locks a shared state on a blockchain network, 

§3, page 6 of Dryja: “If the blockchain is a decentralized timestamping system, it is possible to use clocks as a component of decentralized consensus […] to determine data validity, as well as present states as a method to order events […]”.

§3.1.1, “Creating an Unsigned Funding Transaction”, page 7 of Dryja discloses that the transaction state is maintained via multi-signature scripts);(See also § 3.3.4, of Dryja, pages 22-23, disclosing that potential commitment transactions must be agreed upon by counterparties to advance the state of the current commitment transaction, which also invalidates the older commitment transaction (i.e., state of  transaction is mutually maintained (shared) via mutual agreement of current transaction state))

2.2, “a Network of Channels”, page 6: “By encumbering the Bitcoin transaction outputs with a hashlock and timelock, the channel counterparty will be unable to outright steal funds and Bitcoins can be exchanged without outright counterparty theft”);(i.e., transaction is hashlocked and timelocked); (§4, ¶1 of Dryja disclosing locked state via globally shared commitment(s) §4, ¶1));(See also §4, “Hashed Timelock Contract (HTLC)”, pages 30 - §4.4, “HTLC Formation and Closing Order”, page 40 disclosing how the funding transaction on blockchain is hash locked and time-locked via the HTLCs of the commitment transactions, realizing aforementioned locked state via globally shared commitments)

where a physical delivery occurs through one or more digitally signed transactions (§ 3.1.3 of Dryja, “commitment transactions”, page 9) that transfer ownership of the cryptographic currency that would be validated by the blockchain network (Commitment Transactions, §3.1.2, page 8 list item 2. “Create the children (Commitment Transactions and all spends from the commitment transactions)” in view of (§ 3.1.3 of Dryja, “commitment transactions”, page 9) but are not submitted to [the] blockchain network, (§3.1.2, ¶2 page 9 of Dryja: “Both parties do not broadcast the Commitment Transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the Blockchain / offline record keeping of Wilson ‘390 incorporate the network of payment / micropayment / bidirectional / lightning network channel technique as disclosed by Dryja, resulting in the blockchain of Wilson ‘390 being associated with state channels via a funding transaction (on-chain), and being handled off-chain via the aforementioned state channels which are implemented with time/hash locked (via HTLCs, i.e., transactions managing state via locks), per the disclosed technique of Dryja (i.e., obvious to modify DAH blockchain by generally implementing techniques of Dryja), since Dryja discloses a known technique that is applicable to the blockchain network of Wilson ‘390, that is also, in alternative embodiment, compatible with a 2-of-3 multi-signature escrow arrangement (§6, ¶1 (on page 42) of Dryja, in further view of §11, “Use cases”, bullet 4 and aforementioned disclosure of Wilson ‘390), and would have yielded predictable results resulting in an improved blockchain system, the improvements particularly pertaining to a vast improvement in the scaling of the blockchain network. 

For apparent scaling improvement in obviousness combination (above) motivating Wilson ‘390  using Dryja / Poon’s technique, see page 4, ¶¶3-4 of Dryja (§2 of Dryja) disclosing that the proposed technique of using off-chain state/payment channels can scale crypto-currency transactions to the billions in a decentralized manner, and also lets perpetual updates of balances without the need to broadcast all the transactions, advantageously resulting in the financial relationships between two parties to be trustlessly deferred to a later date without risk of counterparty default). In view of the aforementioned improvement, §2, “The Bitcoin Blockchain Scalability Problem” (pages 1-3) makes apparent that the current state of art prior to this publication not using this technique results in less than savory performance metrics indicating scalability issues relative to other known financial techniques of transacting. See also at least the Conclusion § of Dryja (page 55) disclosing processing / memory metrics indicating the disclosed technique is advantageous to implement on a sheer processing/memory constraint level, of which also indicates scalability improvements to blockchain.

Wilson ‘390 in view of Dryja fails to teach, but Toll discloses: Futures contract between a merchant and the exchange wallet user (¶30 of Toll discloses that clearing members (i.e., FCMs, i.e., merchants) each have their own digital wallets, of which may be used with blockchain to execute trades between two counterparties ¶¶20-21, 34); (See also ¶¶36-37 disclosing wallet accounts for different user types interacting with blockchains (¶36), and showing digital wallets that include private keys (¶37), like that of Wilson ‘390).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the futures contracts of Wilson ‘390 could include transactions between clearing members (i.e., FCMs / merchants), as disclosed by Toll, resulting in the futures contracts of Wilson ‘390 in view of Dryja to be between a merchant and the exchange wallet user, in order to advantageously allow clearing members to intermediate the trades, so as to reduce financial risk between the counterparties, and to advantageously isolate the effects of a failure of a market participant (¶¶20-21 of Toll).

Furthermore, Wilson ‘390 in view of Dryja fails to teach, but Toll discloses: 

with respect to the physical delivery of the expiring cryptocurrency futures contract, (At least ¶¶18, 57 of Toll discloses transactions / contracts used in Toll’s method may be futures contracts)

¶57 of Toll: Contract management module 150 may include functionality for handling contracts/trades over the lifecycle of the contract/trade. This may include, for example, a regular equity trade, derivative, or option. In certain instances (e.g., for derivatives, options, futures, etc. . . . ), such contracts may exist over a number of days, months, or years. Contract management module 150 may then provide real time processing and end of day processing. The contract management module 150 may also provide delivery calculations (e.g., a number that is calculated based on the maturity of the contract and/or yield), checking for expiration, assignments, general management associated with the contract (e.g., ensuring the terms of the contract are being met), mark-to-market checking and calculations, calculation of premiums, and the like.

[with respect to the physical delivery of the expiring cryptocurrency futures contract,] submitting first and second blockchain transactions to the blockchain such that the first (¶¶34 – 37, “transaction between A and X”) and second (¶¶34 – 37, “Transaction between X and B”) blockchain transaction are added to the blockchain, (¶57 in further view of ¶75 of Toll disclosing transactions being submitted to a blockchain based on batching process, and ¶¶34-37 disclosing that transactions (e.g., futures contracts) may be realized via / constituted by two separate transactions);

¶34[…] module 106 begins the novation process. Novation is a process where the clearing entity (or another entity) steps “between” the two counterparties (e.g., clearing members that are registered with the clearing house computer system or third party entities that have accounts and are registered with a clearing member) and, essentially, assumes the risk of the trade by respectively guaranteeing satisfaction of the trade for the counter-parties. In certain example embodiments, novation may be performed by another system (rather than by the same clearing house computer system). In such a case there may be a blockchain transaction from the system 100 (e.g., a digital wallet associated therewith) that received the trade to a system that handles the novation process (e.g., a digital wallet associated therewith) and back again (if the original system handles the clearing process). In other words, when a match between data transaction requests A (where A is a clearing member) and B (where B is another clearing member) is received, novation is used to generate (e.g., automatically) a match or transaction between A and X (X being the entity performing adopting the novation role—e.g., the entity running system 100) and a match or transaction between X and B.


¶37 of Toll: For example, the above novation process creates two blockchain transactions for a trade between party (also referred to as a “clearing member” herein) A and party (e.g., a clearing member) B. A first blockchain transaction may be from the wallet of party A to the wallet of the clearing house. A second blockchain transaction may be from the wallet of the clearing house to a wallet of party B. These transactions may be separately generated and submitted to the blockchain 114.

¶¶74-75 of Toll: the system 100 (e.g., the trade management module 152 and/or the position management module 156) executes a batch process that reads out the data regarding the trades stored on the blockchain 114. In certain example embodiments, the batch process may include netting or summing the positions of the various accounts (e.g., at the end of the trading day). [¶75:] In certain examples, the batch process may be part of a smart contract that is run at the expiration of each trading day and determines the net positions of each account for each member. Based on this calculation the smart contract may also generate and submit further blockchain transactions. […]

the first blockchain transaction being between the custodial entity and the merchant, (¶34 of Toll:  when a match between data transaction requests A (where A is a clearing member) and B (where B is another clearing member) is received, novation is used to generate (e.g., automatically) a match or transaction between A and X […]

the second blockchain transaction being between the custodial entity and the exchange wallet user, (¶34 of Toll:  and a match or transaction between X and B.)

where the submitting of the first and second blockchain transactions comprises: grouping the physical delivery and other physical deliveries of other expiring cryptocurrency futures; (¶¶74-75 of Toll discloses batching positions which are netted / summed together (i.e., trades are grouped))

¶¶74-75: […] the system 100 (e.g., the trade management module 152 and/or the position management module 156) executes a batch process that reads out the data regarding the trades stored on the blockchain 114. In certain example embodiments, the batch process may include netting or summing the positions of the various accounts (e.g., at the end of the trading day). […] In certain examples, the batch process may be part of a smart contract that is run at the expiration of each trading day and determines the net positions of each account for each member. Based on this calculation the smart contract may also generate and submit further blockchain transactions. […]

and -2-generating, for transmission to the blockchain, based on the grouping, ((¶¶74-75 of Toll discloses batching positions which are netted / summed together (i.e., trades are grouped))


¶¶74-75: […] the system 100 (e.g., the trade management module 152 and/or the position management module 156) executes a batch process that reads out the data regarding the trades stored on the blockchain 114. In certain example embodiments, the batch process may include netting or summing the positions of the various accounts (e.g., at the end of the trading day). […] In certain examples, the batch process may be part of a smart contract that is run at the expiration of each trading day and determines the net positions of each account for each member. Based on this calculation the smart contract may also generate and submit further blockchain transactions. […]

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the off-chain transactions of Wilson ‘390 in view of Dryja and Toll be posted to the blockchain as a group, as suggested by Toll (¶¶74-75 of Toll), resulting blockchain submissions sent as batches, in order to advantageously reducing load/strain to blockchain network.

Wilson ‘390 in view of Dryja and Toll fails to explicitly teach, but Laiben discloses:

where the submitting of the first and second blockchain transactions comprises: grouping the physical delivery and other physical deliveries of other expiring cryptocurrency futures; (¶134 of Laiben discloses blockchain submissions grouped / batched transactions (such as the futures of Wilson ‘390 and Toll));(See also ¶142 of Laiben)

¶134 of Laiben: In an embodiment, the maximization technique comprises submission to the blockchain by batching on a per-account basis. That is, transactions for a given user account may be queued on the server and submitted in a batch for the user. This is because users will often accrue a number of transactions together. For example, if a user is browsing a number of participating sites or using a number of participating services during a web session, the user may accrue a plurality of transactions in a short period of time. Because of this common user behavior, the system may be programmed to begin batching after receiving a transaction for a given user after a predetermined amount of time, and to submit the transactions once the user has no transaction activity for a predetermined amount of time.

¶142 of Laiben: Because all transactions may now be sent only through the central authority which can control the transaction queue of each user, successful transaction receipts may be confidently returned well before the transaction has been formally submitted to the blockchain. This provides an advantage over typical cryptocurrencies, which require that users wait for several block confirmations before completing their transaction.

and -2-generating, for transmission to the blockchain, based on the grouping, the first blockchain transaction between the custodial entity and the merchant (clearing member A’s transactions, (e.g., including A to X of Toll), in view of ¶134 of Laiben disclosing batching on a per-user basis)

and [generating, for transmission to the blockchain, based on the grouping] the second blockchain transaction between the custodial entity and the exchange wallet user, (clearing member B’s transactions, (e.g., including X to B of Toll), in view of ¶134 of Laiben disclosing batching on a per-user basis)

where the first blockchain transaction is based on multiple first physical deliveries associated with the merchant, the multiple first physical deliveries comprising the physical delivery (clearing member A’s transactions, (e.g., including A to X of Toll), in view of ¶134 of Laiben disclosing batching on a per-user basis) and 

where the second blockchain transaction is based on multiple second physical deliveries associated with the exchange wallet user, the multiple second physical deliveries comprising the physical delivery.  (clearing member B’s transactions, (e.g., including X to B of Toll), in view of ¶134 of Laiben disclosing batching on a per-user basis)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the batched transactions of Wilson ‘390 in view of Dryja and Toll to be submitted at different times, based on per-account activity, resulting in separate batches of transactions, based on user activity, to be submitted,  in order to  advantageously prevent excessive batching (as user may accrue multiple transactions in short time period), and to also further advantageously reducing load/strain to blockchain network (relative to netting / batching for submission all the transactions of all accounts at once).

With respect to claim 23, Wilson ‘390 in further view of Dryja, Toll and Laiben discloses or otherwise renders obvious: The non-transitory machine-readable medium of claim 21, the operations further comprising, in response to the submitting of (i) the first blockchain transaction associated with the custodial entity and the merchant and (ii) the second blockchain transaction associated with the custodial entity and the exchange wallet user, updating the settlement wallet by removing or adding to an amount of cryptocurrency that is stored or managed in the settlement wallet.  (¶¶77, 92-93, 102, 105 of Wilson ‘390 discloses wallet balances have balances corresponding to cryptocurrency, of which are updated in view of transactions. (i.e., updating wallet includes removal or adding of crypto that is stored in wallets, generally));(See parent claim 1 with respect to the custodial entity (Wilson ‘390 mapping) and first/second blockchain transactions (Toll mapping) limitations).

With respect to claim 24, Wilson ‘390 in further view of Dryja, Toll and Laiben discloses: The non-transitory machine-readable medium of claim 21, where the one or more cryptographic keys are held in a depository that holds cryptographic keys in bulk.  (Examiner interprets ‘Bulk’, under broadest reasonable interpretation, as more than one (i.e., holds more than one key));(¶35 of DAH. Examiner notes the wallet acts as a depository which holds one or more cryptographic keys)

With respect to claim 25, Wilson ‘390 in further view of Dryja, Toll and Laiben discloses: The non-transitory machine-readable medium of claim 21. Furthermore, Wilson ‘390 discloses: the operations further comprising mapping an […] account to the settlement wallet. (Wilson ‘390 discloses the wallets are mapped to accounts ¶¶49, 64, 71, 88-89, 91-91, 108, 111);(See also ¶68 of Wilson ‘390 disclosing multi-signature ratification between user wallets and the multi-signature wallet (settlement wallet)).

Wilson fails to disclose, but Toll discloses: an FCM account (Examiner notes “clearing member” corresponds to a Futures Commissioned Merchant, in the United States);(At least ¶¶44-46 of Toll discloses clearing members (FCMs) may have multiple different accounts that are associated with their respective digital wallets / private keys);(Examiner notes the same obviousness rationale of parent claim 1 applies herein, mutatis mutandis)

With respect to claim 26, it is rejected under the same rationale as claim 23 (above), mutatis mutandis. 
 
With respect to claim 27, Wilson ‘390 in further view of Dryja, Toll and Laiben discloses: The non-transitory machine-readable medium of claim 21, wherein the blockchain is a Bitcoin blockchain.  (¶48 of Wilson ‘390 discloses their disclosure is performed upon “an […] exemplary distributed, peer-to-peer transactional network known as Bitcoin”);(See also Dryja disclosing the blockchain used with the transaction channel as a Bitcoin blockchain (Title));(See also ¶84 of Toll and ¶45 of Laiben disclosing compatibility with Bitcoin blockchain)

Claims 28, 29-31, and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson ‘390, Dryja, Toll, and Laiben, similarly applied in claims 21 and 23-27, in further view of United States Application Publication No. US-20190102757-A1 to Liu (Liu ‘757).

With respect to the following claim limitations of claim 28, they are rejected under the same rationale as claim 1 (above), mutatis mutandis:

A computer-implemented method comprising: generating a settlement wallet that stores or manages one or more cryptographic keys that controls a transfer of a cryptographic currency held by a custodial entity; linking the settlement wallet to an exchange wallet associated with an exchange wallet user, where the exchange wallet stores or manages one or more other cryptographic keys that controls the transfer of other cryptographic currency, where the one or more other cryptographic keys are used to buy or sell a cryptocurrency futures contract; […] of an expiring cryptocurrency futures contract between a merchant and the exchange wallet user, the transaction information indicating transfer of ownership of the cryptographic currency between the merchant and the exchange wallet user; and with respect to the physical delivery of the expiring cryptocurrency futures contract, submitting first and second blockchain transactions to the blockchain such that the first and second blockchain transaction are added to the blockchain, the first blockchain transaction being between the custodial entity and the merchant, the second blockchain transaction being between the custodial entity and the exchange wallet user, where the submitting of the first and second blockchain transactions comprises: grouping the physical delivery and other physical deliveries of other expiring cryptocurrency futures; and generating, for transmission to the blockchain, based on the grouping, the first blockchain transaction between the custodial entity and the merchant and the second blockchain transaction between the custodial entity and the exchange wallet user, -4-where the first blockchain transaction is based on multiple first physical deliveries associated with the merchant, the multiple first physical deliveries comprising the physical delivery, and where the second blockchain transaction is based on multiple second physical deliveries associated with the exchange wallet user, the multiple second physical deliveries comprising the physical delivery.  

Wilson ‘390, Dryja, Toll, and Laiben fail to teach, but Liu ‘757 discloses: storing, on a database separate from a blockchain, transaction information associated with a physical delivery (At least abstract, ¶7, and claim 3 of Liu ‘757 discloses a method of updating off-chain transaction states (abstract), which may involve an in-memory database ran on a computer separate from a blockchain node (abstract, claim 3))

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the transaction channel information of Wilson ‘390, Dryja, Toll, and Laiben could have been stored separately from the blockchain network of Wilson, realized by utilizing the Kanban databases of Liu ‘757, in order to advantageously enable the blockchain system to process larger quantities of transactions in real time (¶10 of Liu ‘757), and to achieve greater scalability (abstract of Liu ‘757). While not relied upon, Examiner also notes at least the following prior art indicates off-chain information (e.g., transaction channel information) is stored on databases is known, generally: 

United States Application Publication No.  US-20190266601-A1 to Allen, disclosing, in ¶13, off-chain databases separate from the blockchain maintaining public keys associated with transactions:
[…] In accordance with the current state of the art, a separate, off-chain, database has to be maintained of the public keys associated with each issuance transaction. Whilst such a solution is clearly viable, it means that there are two systems (the blockchain and the off-chain database) which are maintaining the asset register.

United States Application Publication No.  US-20170289111-A1 to Voell, disclosing, in ¶42, transactions payloads stored off-chain in a database managed by a transaction and key management service:
[…] The actual transaction payload may be stored (off-chain) in a local database managed by a transaction and key management service (e.g., TxKeyManager).


United States Application Publication No.  US-20200034457-A1 (Brody), disclosing off-chain databases (¶22):
[…] a representation of the complex asset (e.g., in the form of a hash value that references an asset token associated with the complex asset) is stored within a blockchain, and the associated asset data defining and/or describing the complex asset (e.g., the asset token itself, for example in the form of a hierarchical hash-linked tree structure), is stored off the blockchain (i.e., “off-chain”) in a database of the asset token system. As used herein, “off-chain” refers to a storage location that is not located within a node of a blockchain network (i.e., off-chain data is stored separately from data of the blockchain, for example in memories of different computing devices, optionally separately controlled). Off-chain data is not stored in a block of the blockchain. An “off-chain” storage location, which is not located within a node of a blockchain network and does not include a block of a blockchain, can also be referred to as a “non-blockchain location.” The database can be a distributed database, and the blockchain can be separately stored in a distributed manner (e.g., as a distributed ledger).

With respect to claim 29, it is rejected under the same rationale as claim 23 (above), mutatis mutandis. 

With respect to claim 30, it is rejected under the same rationale as claim 1 (above), mutatis mutandis. 
With respect to claim 31, it is rejected under the same rationale as claim 24 (above), mutatis mutandis.

With respect to claim 32, it is rejected under the same rationale as claim 25 (above), mutatis mutandis.
  
With respect to claim 33, it is rejected under the same rationale as claim 23 (above), mutatis mutandis.

With respect to claim 34, it is rejected under the same rationale as claim 27 (above), mutatis mutandis.

With respect to claim 35, Wilson ‘390 discloses:  A system (¶63, electronic settlement system / computer system, claim 8) comprising: one or more processors programmed with computer program instructions that, when executed by the one or more processors, cause operations comprising: (Claim 8 of Wilson ‘390);(See also ¶121 of Wilson ‘390)

With respect to the remaining claim limitations of claim 15, they are rejected under the same rationale as claim 28 (above), mutatis mutandis. (Examiner notes claims 28 relies upon rationale of claim 1, in addition to disclosure of Liu ‘757. Examiner notes Liu ‘757 similarly corresponds to remaining of claim 35, specifically “storing, on a data storage separate from a blockchain”);(i.e., abstract, ¶7, and claim 3 of Liu ‘757 also reads upon storing, on a data storage separate from a blockchain limitation, and is obvious for same reasons as shown for claim 28).
 
With respect to claim 36, it is rejected under the same rationale as claim 23 (above), mutatis mutandis. 
 
With respect to claim 37, it is rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 38, it is rejected under the same rationale as claim 24 (above), mutatis mutandis. 

With respect to claim 39, it is rejected under the same rationale as claim 25 (above), mutatis mutandis. 

With respect to claim 40, it is rejected under the same rationale as claim 23 (above), mutatis mutandis. 

With respect to claim 41, it is rejected under the same rationale as claim 27 (above), mutatis mutandis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Examiner notes the following prior art includes recitation of futures trading on off-chain implementations:

NPL, “Atomic Swaptions: Cryptocurrency Derivatives”, to Liu (“Liu”)2. See at least Abstract on Page 1, entirety of Page 2, and §4.2.3, “Futures” on page 7 of Liu). 

NPL, “Discreet Log Contracts” to Dryja (“Dryja ’18”), suggesting further work including novation of futures contracts on lightning network via DLCs (Discreet Log Contracts);(§§Abstract in further view of all sections of “Further Work”)

Examiner notes the following prior art relates to off-chain databases storing transactions:

United States Application Publication No.  US-20190266601-A1 to Allen, disclosing, in ¶13, off-chain databases separate from the blockchain maintaining public keys associated with transactions:
[…] In accordance with the current state of the art, a separate, off-chain, database has to be maintained of the public keys associated with each issuance transaction. Whilst such a solution is clearly viable, it means that there are two systems (the blockchain and the off-chain database) which are maintaining the asset register.

United States Application Publication No.  US-20170289111-A1 to Voell, disclosing, in ¶42, transactions payloads stored off-chain in a database managed by a transaction and key management service:
[…] The actual transaction payload may be stored (off-chain) in a local database managed by a transaction and key management service (e.g., TxKeyManager).


United States Application Publication No.  US-20200034457-A1 (Brody), disclosing off-chain databases (¶22):
[…] a representation of the complex asset (e.g., in the form of a hash value that references an asset token associated with the complex asset) is stored within a blockchain, and the associated asset data defining and/or describing the complex asset (e.g., the asset token itself, for example in the form of a hierarchical hash-linked tree structure), is stored off the blockchain (i.e., “off-chain”) in a database of the asset token system. As used herein, “off-chain” refers to a storage location that is not located within a node of a blockchain network (i.e., off-chain data is stored separately from data of the blockchain, for example in memories of different computing devices, optionally separately controlled). Off-chain data is not stored in a block of the blockchain. An “off-chain” storage location, which is not located within a node of a blockchain network and does not include a block of a blockchain, can also be referred to as a “non-blockchain location.” The database can be a distributed database, and the blockchain can be separately stored in a distributed manner (e.g., as a distributed ledger).

Non-Patent Literature, “Lightning Networks Part III: Channeling Contracts” to rusty (“Rusty III”)3, generally disclosing mechanics of Dryja ‘16 reference in layman’s terms. (See entire document). Examiner further notes Blog of Rusty III includes other relevant blog posts (Namely Part I and II referred to in Rusty III).

NPL, “Off-Chain Protocols for Cryptocurrencies” to Goldfeder (“Goldfeder”)4, disclosing recitation of off-chain (§5, “Off-Chain Escrow Protocols”) escrow protocols (§5.3, “Escrow Protocols”), which provides overview of off-chain protocols (entire document, title) and also generally describes state-channel technology (page 187, in §7.7.1, “Other Proposed Solutions”). Examiner further notes disclosure’s “Arbitrum” solution of Goldfeder’s disclosure is compatible with state-channels (§7.4.4, page 176, under “Off-chain progress”). Furthermore, Goldfeder discloses that off-chain escrow may be implemented via multi-sig, similar to that of Primary reference DAH and other art not relied upon. (§5.3.2, page 105 of Goldfeder discloses it was a known technique used publicly at time of publication in view of “escrowmybits.com”5). 

Non-Patent Literature, “Lightning network in depth, part 2: HTLC and payment routing” to Aliev6, providing overview of how HTLCs are used in payment channels. (entire document).

Non-Patent Literature, “Revocable Sequence Maturity Contracts (RSMC)” to Messari7, disclosing Revocable Sequence Maturity Contract (RSMC) as a script used in transaction channel (lightning network) to express present balance without having to broadcast transactions onto the blockchain.

United States Application Publication No.  US-20150341422-A1 (Farnolf) – prior art referenced to in Toll prior art. ¶39 in further view of ¶¶136, 53 of Farnolf discloses that (causal, i.e., ordered) sequencing may be used for determining global state for financial instruments (¶¶136, 53) and pairing of orders corresponding to securities (¶136). (i.e., Farnolf discloses determining a sequence of events for any given client of distributed system (including association with others in distributed system) via logical clocks (¶39), thus realizing a global state of distributed network))).

United States Application Publication No.  US-20190102736-A1 to Hudson (“Hudson”), disclosing method of netting transactions on blockchain between a cycle of obligations (abstract, ¶60). See also ¶42 in view of Fig. 4 of Hudson disclosing netting is with respect to a given node (e.g., user of distributed ledger) and a corresponding aggregation of obligations.

Examiner notes the following prior art includes recitation of a multi-signature arrangement for escrow/custodian arrangements on blockchain:

United States Application Publication No.  US-20210218720-A1 to Oberhauser (“Oberhauser”), ¶189 in view of multiple references to custodial services throughout disclosure. See Provisional Application relied upon for preceding Instant Application via Public Pair: 62/702,288.

United States Patent Publication No. US-10790976-B1 to Raevsky (“Raevsky”);(Title in view of Figs. 1-3, and ¶1 of Summary § (Column 1)).

United States Application Publication No.  US-20190114706-A1 to Bell (“Bell”);(¶5)

United States Application Publication No.  US-20170109748-A1 to Kote (“Kote”);(¶37)

Examiner notes the following prior art generally discloses recitation of Bitcoin Futures exchanges in public use: 

Non-Patent Literature, “How To Invest In Bitcoin Exchange Futures” to Bajpai (“Bajpai”)8;(Title, entire document)

Non-Patent Literature, “NYSE Parent Launches Physical Bitcoin Futures Contract” to Seth (“Seth”)9;(Title, entire document).  

Non-Patent Literature, “XBT-Cboe Bitcoin Futures” to CBOE (“CBOE”)10, disclosing that CBOE provided Bitcoin futures for trading in public practice, archived October 2018.

Examiner notes the following prior art generally explains bitcoin options terminology (“Custodial Wallet” or “physical delivery [in crypto-futures context]”):

Non-Patent Literature, “How Coinfloor's Bitcoin Futures Differ from ME, CBOE” to Sharma (“Sharma”)11. Examiner notes Sharma makes clear that “physical delivery” in context of crypto-futures means delivery (whether literally “physical” or not) of the underlying asset (i.e., the cryptocurrency).

Non-Patent Literature, “Custodial vs Non-Custodial wallets Benefits of light wallets” to Guarda, disclosing a “custodial wallet” as any wallet which stores private keys as a third party (page 2, §“What is a custodial wallet?”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624. The examiner can normally be reached Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes, per NPL “Custodial vs Non-Custodial wallets Benefits of light wallets” (“Guarda”), that the multi-sig wallet, per comprising third-party key, is by definition, a “custodial wallet” (See page 2).
        2 See PTO-892 Reference “X” on first page
        3 See PTO-892 Reference “W” on first page
        4 See PTO-892 Reference ”V” on first page
        5 Examiner notes URL is currently non-functional, but waybackmachine still shows previous page contents.
        6 See PTO-892, Reference, “V”, on third page
        7 See PTO-892, Reference, “W”, on third page
        8 See PTO-892 Reference “U” on second page
        9 See PTO-892 Reference “V” on second page
        10 See PTO-892 Reference “X” on second page
        11 See PTO-892 Reference “W” on second page